Judgment reversed on the law and the facts, with costs, and judgment directed for the defendants, dismissing the complaint upon the merits, with costs. Findings of fact and conclusions of law contrary to this decision are reversed and new findings will be made. In our opinion, the note and confession of judgment in question were not in effect a mortgage of the church property and their execution and delivery was not an attempt to evade the provisions of the Religious Corporations Law, requiring the approval of the court. We are further of the opinion that the trustees who executed the note and confession were in fact, at that time, trustees of the plaintiff church and authorized to make the instruments in question, and that the note and confession were for a balance due the rector of the church for salary and expenses and were based upon a sufficient considera^ tion. The findings of the trial court to the contrary are against the weight of evidence. Young, Kapper and Carswell, JJ., concur; Lazansky, P. J., and Davis, J., dissent and vote to affirm. Settle order on notice.